 Case 2:21-cv-01670-GMN-NJK Document 1-2 Filed 09/10/21 Page 1 of 9




                     Exhibit
Eighth Judicial District Court
   Clark County, Nevada
   Summons & Complaint

        Natkia Green
   Case No. A-21-839496-C
             Case 2:21-cv-01670-GMN-NJKElectronically
                                          Document        1-2 Filed 09/10/21 Page 2 of 9
                                                      lssued
                                                     8/1612021 9 02 AM




                                                    DISTRICT COURT

                                               CLARK COLNTY \EVADA

NATKIA GREEN.         an Individual,                        CASE NO.:                     CASE NO:A-21-839496-C
                                                            oanr'                                  Department 11
                         Plaintiff,                     I
                                                                                                                         ;D
                                                                                                                  6)
YET UNKNOWN DRIVER, an Individual;                                                                                r..c    i-''l
THE UNITED STATES POSTAL SERVICE,                   A                                                                     ^;
Govemment agency; DOES I through X,
                                                                                                                          i'n
inclusive.                                                                                                        t\)     (J
                         Def'endants.
                                                        SIIMMONS                                                         /-
NOTICE! YOL HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING
HEARD UNLESS YOU R.ESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.
TO THE DEFENDA-NIT: Acivil Complaint has been filed by the plaintiff against youforthe relief set forth
in the Complaint:
United States Postal Service c/o United States Attorney's Office 501 S. Las Vegas Blvd., Ste. I100 Las Vegas.
Nevada 89101
        l.     Ifyou intend to defend this lawsuit, within 20 days after this Summons is served on you exclusive ofthe day of
service. you must do the following:
                a.        File with the clerk ofthis Court whose address is shown below, a lormal wriften response to the
Complaint in accordance with the rules ofthe Court.
                b.       Serve a copy ofyour response upon the attomey whose name and address is shown below.
       2.        Unless you respond, your default will be entered upon application ofthe plaintiffand this Court may enter a
                judgment against you for the reliefdemanded in the Complaint, which could result in the taking ofmoney or
                 propen)* or other rclief requested in the Complaint.
        3.       Ifyou intend to seek the advice ofan attomey in this matter, you should do so promptly so that
                 your response may be filed on time.
                                                                    STEVEN D. GRIERSON
        Issued at the direction   of                                CLERK OF COURT
                                                                                                   t

                                                                                                              1.u1".811612021
                                                                             DEPUT*/ CLERK : .
        Keith E. Galliher, Jr., Esq.                                         Clark Countv Courthouse
        Attomey for Plaintiff                                                200 Lew is Avenue
        Nevada Bar Number 220                                                Las Vegas,   NevadaSgl5i
        I 850 E. Sahara Avenue. Suite 107
                                                                             lmelda Murrieta
        Las Vegas. Nevada 89104




                                                 Case Number A-21-839496 C
                 Case 2:21-cv-01670-GMN-NJK Document 1-2 Filed 09/10/21 Page 3 of 9
                                                                                                            Electronically Filed
                                                                                                            811612021 9:02 AM
                                                                                                            Steven O. Grierson




,ill
                                                                                                            CLE     OF THE CO
                  COMP
                  THE GALLIHER LAW FIRM
                  Keith E. Galliher, Jr., Esq.
                  Nevada Bar No. 220
                  George J. Kunz, Esq.
                  Nevada Bar No. 12245
                                                                                                         CASE NO:A-21-839496-
                  Kathleen H. Gallagher, Esq.                                                                     Department 1
                  Nevada Bar Number I 5043
                  I 850 East Sahara Avenue, Suite 107
                  Las Vegas, Nevada 891 04
                  Telephone: (7 02) 7 35 -0049
                  Facsim i le: (7 02) 7 3 5 -0204
                  ksal I ihcr'O!:al I iherlar.r tlrnr.com                                                                           xl
                    kunz rr lr las u\.c011'l
                  kcal lagher.i..sall iherlll Ilrm.conr
                  Attorneys for Plaintiff                                                                                     \o
                                                                            DISTRICT COLRT
           rll                                                                                                                f\)
                                                                                                                                    T11
                                                                                                                                    i-l
                                                                   CLAI{K COT,\TY. NEVADA

                                                                                                                                    L
                                                                                                                        :
E:, E ,r
 '= t,
tz-
             ll
             ll    NATKIA GREEN. an Individual.                                              CASE NO.:
]4sf  =   rsll                                                                               DEPT:
j i;t     ,-ll                              P   laint   i   f1'.




i E gi
             ll
=<2.?     ,'ll
gStE      ,,ll     YET LTNKNOWN DRIVER. an lndividual:
                                                                                                                                                  I
                   THE LD,IITED STATES POSTAL SERVtCE.
FE-H      rzll     a Government agency: DOES I through X,
                   inclusive.

          rll                               Defendants.

                                                                               COMPLAINT

                          Plaintiff, by and through her undersigned attomey, complains of Defendant as follows                                    I




          ll                                                       GENERAL ALLEGATIONS

                                                                                         I
                          Plaintiff resides in the State of Nevada. The incident which gives rise to this .uuse of actionl
          ;:ll
                  occuned within the State of      Nevada.                                                                                    I
                                                                                                                                              j

          ::ll                                                                                                                                I



          ,'ll
                                                                                        ,l
                                                                                                                                              I




                                                                                                                                          I




            il
                                                             Case   N   umber: A-2.1,839496-C                                             I
                      Case 2:21-cv-01670-GMN-NJK Document 1-2 Filed 09/10/21 Page 4 of 9


                                                                                                                                    I




                  I                                                         II
                  2              Defendant. YET LINKNOWN DRIVER, upon information and belief. is a resident of the State
                  3
                       of Nevada. Defendant, LTNITED STATES POSTAL SERVICE C'USPS') is, and was at all times
                  4
                       mentioned relevant to this action, an independent agency of the executive branch ofthe United State
                  5
                       lederal govemment.
                  6

                  7
                                                                           III
                  8              1.     The true names of DOES       I   through   X, their citizenship and capacities,   whethe

                  9    individual, corporate. associates, partnership or otherwise, are unknown to Plaintiffwho therefore sues

                 l0    these Defendants by such fictitious names. Plaintiff is informed and believes. and theretbre alleges.
                 il
    a--                that each   ofthe   Def'endants. designated as DOES I through X. are or may be. legally responsible tb
                 t2
E'==r,                 the events referred to in this action, and caused damages to the Plaintiff. as herein alleged. and Plainti
    ",.   - \    l3
'                      will   ask leave of this Court to amend the Complaint to insert the true names and capacities of such
                 t4
..: i: 3o.       l5    Defendants, when the same have been ascertained. and to join them in this action, together with th

o., z9           16    proper charges and allegations.

+d,
F:.         !:   l7
            X          2.     DOES I through V are employers of Defendants who may be liable for Det-endants'
                 l8
                       negligence pursuant to NRS 4l .130, which states:
                 t9
                              Whenever any person shall suffer personal injury by wrongful act, neglect or default of another,
                 20
                       the person causing the injury shall be liable to the person injured for damagesi and where the person
                 2t
                       causing such injury is employed by another person or corporation responsible for their conduct, suc
                 22

                 23    person or corporation so responsible shall be liable to the person injured for damages.

                       3.     DOES V through X are immediate family members of Defendants who may be liable for

                 25    Defendants' negligence pursuant to NRS 4l .440, which states:
                 26
                            Any liability imposed upon a wife. husband, son, daughter, father, mother. brother, sister
                                                                                                                       or othe
                 27
                       immediate member of a famiry arising out of their or her driving
                                                                                        and operating a motor vehicle upon
                 28
                                                                            )
                        Case 2:21-cv-01670-GMN-NJK Document 1-2 Filed 09/10/21 Page 5 of 9




rrll                     a highway   with the permission, express or implied, of such owner is hereby imposed upon the owner

                         ofthe motor vehicle, and such owner shall bejointly and severally liable with his or herwife, husband,

                         son. daughter, father, mother, brother, sister or other immediate member of a family for any damages

                         proximately resulting from such negligence or willful misconduct shall be imputed to the owner of

                         the motor vehicle for all purposes   ofcivil   damages.

                                                                              IV

              lI                On or about October 4, 2020, Decatur Boulevard, ran in a north south direction intersecting

                         with Donnie Avenue, which ran in an east west direction, in the County of Clark, State of Nevada.

                                                                              v

,=illl
;.=
                                On the aforementioned date at approximately 2:00 p.m. Defendant YET L]NKNOWN

                         DRIVER, failed to pay full time and attention to his driving, failed to use due care, and failed to yield
-4sq
  =,i        l3||
                   ll


j;tiz,!
   <
              4ll
                         the right of way to oncoming traffic.

                   ll
=      9a. l)ll                                                               VI
--'i E
     ! tne      ll

                                 At the aforementioned place and time, Plaintiff was traveling along Decatur Boulevard
lii:rll                  Defendant Yet Unknown Driver, drove into the Plaintiff from Donnie Avenue, a side street, striking
             t8ll
                         the right side ofher vehicle causing property damage and injury to the Plaintiff
              ,ll
                                                            FIRST CLAIM FOR RELIEF
                                                          (Negligence and Negligence Per Se)

                                                                               I
             ;tll                Plaintiff repeats and realleges the allegations contained in Paragraphs I through VI of her
             ,,,    ll
                         Ceneral Allegations as though fully set forth herein.


             r:ll



             ;:ll
                                                                               J




                   il
                Case 2:21-cv-01670-GMN-NJK Document 1-2 Filed 09/10/21 Page 6 of 9




                                                                            II
                             The actions of Defendant, YET LINKNOWN DRIVER, in failing to pay full time and attention

                    to his driving, failing to use due care, and failing to yield the right ofway to oncoming traffic. violated

                    safe   driving rules. These actions were careless and negligent.

                                                                           III
                             As a direct and proximate result ofthe negligence of Defendants, Plaintiff sustained personal

                    injuries to her head, neck, shoulder and back, and has suffered pain and discomfort all to her damage

                    in a sum in excess of FIFTEEN THOUSAND DOLLARS ($ I 5,000).

                                                                           IV

                              Said injuries have resulted in medical treatment of   Plaintifls   damages in a sum less than

:= ==v, 11          FIFTEEN THOUSAND DOLLARS                (S I 5,OOO).
. ,.n a.
t-:cc\
                                                                            v
-: i:96.                      Plaintiff sustained wage losses and/or property damage in a sum to be determined at trial.

o''.49                                                                     VI
-n     t!
                              That at all times relevant hereto there was in full force and effect a statute and/or local

                    ordinance or other law which required that Defendant maintain full time and attention to her driving

                    and/or to maintain control of her motor vehicle and./or to use due care while backing up and/or to
             t:ll
                    provide identification ofperson and vehicle when involved in a traffic accident that results in property

                    and/or bodily injury.

             ;ill                                                          VII
                                                                                                                                  I




                              That Defendant's conduct as described herein violated one or more ofthose laws or statutes.

             lll                                                           VIII
                                                                                                                                  I




                             That such violation by the Defendant was the regal cause of     plaintiffs injuries



                                                                            .1
                             Case 2:21-cv-01670-GMN-NJK Document 1-2 Filed 09/10/21 Page 7 of 9




                                                                                IX
                   rll               That Plaintiff belongs to the class ofpersons that the aforementioned laws and statutes were

                             intended to protect.

                                                                                x
                   rll
                                     That Plaintiff s injuries incuned were ofthe kind from which the aforementioned laws and

                             statues were intended to protect.

                                                                                XI

                                     That as a direct and proximate cause of the negligence, carelessness, and/or recklessness of

                   tI        Defendant. YET UNKNOWN DRIVER. and/or DOE/ROE Defendant, Plaintifl sustained severe

                             bodily injury, all of which may be permanent and disabling in nature to all in general                   and

E?-Eirll
  '=                         compensatory damage in a sum in excess of FIFTEEN THOUSAND DOLLARS                   (S       5.000).
3 4e q 13ll
LI-    v,               Il                                                                                             1
     =

j;!i
->o,
                   4llll
                                                                                xII
                        ll
ii eI aI
=<2.?
      Sn!
          rsll
             ll
                                     ln addition. Plaintiff was required to incur expenses tbr medical care and treatment. including

gstE               ,ll        physicians. nurses. physical therapists, hospitalization. x-rays. medicine and general medical care in

      E
          -   p   rT    ll   an amount not yet ascertained; and in this regard Plaintiffs' pray leave of the Court to insert all saic
=
                             damages herein when the same have been      full ascertained or proven at the time oftrial herein.
                  i:ll
                                                                               xIII
                                                                                                                                             I



                                     That as a direct and proximate result of the negligence, carelessness. and/or recklessness o;
                  ;:ll
                              Defendant, YET LINKNOWN DRIVER and/or DOE/ROE Defendant, Plaintiff has endured pain and

                             suffering, worry, anxiety, emotional distress, loss of enjoyment     ol life. economic        losses. propeny

                  i;ll       damage and   will continue to   endure said Iosses for an indefinite period of time in the future, in an

                             amount in excess of FIFTEEN THOUSAND DOLLARS ($15,000), and in this
                                                                                                 regard plaintiff prays
                  ;:ll       Ieave of the Court to assert all said damages herein when the same
                                                                                                have been        fully ascertained      or
                  ,rll
                             proven at the time   oftrial
                  ,rll


                       il
                      Case 2:21-cv-01670-GMN-NJK Document 1-2 Filed 09/10/21 Page 8 of 9




                                                                         xIv
                               It has been necessary for Plaintiffto retain the services ofcounsel to represent her in the above-

                      entitled matter and should be awarded reasonable attomeys' fees and costs of suit incurred herein.

                                                          SECOND CAUSE OF ACTION

                                                               (Respondeat Superior)

                                                                           I
                               Plaintiff repeats and realleges the allegations contained in Paragraphs I through VI of             he


                       General Allegations and Paragraphs I through      XIV of her First Claim for Relief    as though    fully   se


                       forth herein.


> =
     r---"ll
      o 11lt                                                               II
cz q,=3 ''ll
tL               ll
     ==r,
            I3il               At all times mentioned herein, Defendant YET UNKNOWN DRIVER was an agent, servant,
'?aq
j i EI      ,-   ll    and employee of Defendant USPS and at all times mentioned herein was acting within the scope and
t E aI
=<z,t       rsll
                 ll

                       course of said employment and agency and with the knowledge, permission and consent of all said



 -'ll
l;ll        :    ll
                       Defendants. Defendant, USPS is. therefore, liable for the negligent and reckless actions

                       employee Delendant YET LINKNOWN DRIVER. Defendant, USPS owed a duty of care to Plainti
                                                                                                                             of     i




                       and their employee breach that duty.
            le   ll

            ,rll                                                           III
            ,,                 As a result of the Defendants careless and negligent actions, PlaintilThas sulfered personal
                 ll
            22ll injuries,      medical care, pain and suffering, property damage and economic losses all to her damage                 i

                       a sum in excess   ofFIFTEEN THOUSAND DOLLARS (S15.000).

                                                                           IV
            ll                 Plaintiff has been compelled to retain the services of an attomey to prosecute this action and

            ;:ll       Plaintiff is, therefore, entitled to reasonable attomey's fees and costs of suit incurred herein.

            ,til
                                                                           6
                           Case 2:21-cv-01670-GMN-NJK Document 1-2 Filed 09/10/21 Page 9 of 9




                       I         WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants         as   follows

                       2                                     FIRST CLAIM FOR RELIEF
                       3
                                 1.   General damages in a sum in excess of   $I   5,000;
                       4
                                 2.   Special damages in a sum less than $15,000;
                       5
                                 3.   Wage losses and/or property damages in a sum to be determined at trial;                       I


                       6

                       7
                                 4.   Attorney's fees and costs of suit incurred herein; and.

                       8         5.   For such other and further relief as the Court may deem just and proper in the premises.

                       9                                    SECOND CLAIM FOR RELIEF
                      l0         l.   General damages in a sum in excess of$15,000;
                      ll         2.
      a--                             Special damages in a sum in less than $15,000;
                      t2
tL '=
           =
                 th              3.   Wage losses and/or property damages in a sum to be determined at trial;
                      t3
'1aq
-     c     dF-
                      t4
                                 4.   Attomey's fees and costs of suit incuned herein; and.

      i:    4^        15         5.   For such other and further relief as the Court may deem just and proper in the premises.
  ! S,+
-'i
-

<.*;?
o-                    r6
            z2
                                 DATEDthis l2'h day of August.202l
=;-A                  t7

                      l8
                                                                                   THE G LLIHER LAW FIRM
                      l9
                      20                                                                                                            l

                                                                                  Keith     alliher, J .Eq
                      2l                                                          Nevad a Bar        cr 220
                                                                                  1850 East Sahara Avenue, # 107
                      22
                                                                                  Las Vegas, Nevada 891 04
                      23                                                          Attomey for Plaintiffs

                      24

                      25

                      zo

                      27

                      28
                                                                              7
